Appeal from an order granting the application of the petitioners for peremptory mandamus directing the reinstatement of petitioners in their respective positions as architectural draftsmen and designers or senior architects, grade 7, in the Division of the Architectural Department of Public Works of the State of New York. The petitioners outranked Dowden, Diffen and Van Auken, who were retained in their positions. The reclassification attempted in 1932 was only effective for the limited purpose of allocating appropriations. The reclassification bill, which twice passed the Legislature, having been vetoed and the requirement of the bill being that where positions are abolished suspension shall be in the inverse order of the original appointment in the service, entitle the petitioners to the relief asked for and the order appealed from should be affirmed, with costs. Order unanimously affirmed, with costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ. [153 Misc. 507.]